Title: Joseph Dougherty to Thomas Jefferson, 31 August 1809
From: Dougherty, Joseph
To: Jefferson, Thomas


          
            Dear Sir.  Washington Augt. 31st 1809
            I recd yours of the 24th the 28th Inst. Davy arived here on the evening of the 29th In my conversation with Doctr Thornton, I mentioned to him the improbability of your broad tailed ewes not breeding. he in his usual way, and, always ready to oblige you, readily mentioned that it would be proper to send you a broad tail ewe to be certain which you will receive (I hope safe) together with one of his best rams; he was so good as to give me the choice of his flock for a ram and ewe for you; this for my part I esteem as a great favour for the reason as follows;Mr R: Brent has a young ram which appears to be as full bread as Doctr T s imported ram which he received as a present from Doctr T: in Augt 1808. he weighed on the hoof 168 lbs. when one year old.—When shoren his fleece weighed 8¾ lbs.
            for four of his lambs of this year after the best were taken out was sold to the butcher for 16 Dollars, soon in the summer. The butcher (who is an englishman) that bought them, says he never saw as fine mutton, either in england or this country I am convinced that the broad tail breed may be much Impruved by proper attention being paid to them This never has been the case with Doctr T’s. flock
            they are always pooor poor
            I have increased my flock of ewes to fifty an and those of the best kind.
             Doctr Thornton sends you some slips of the fig tree, also some of the tarragon plant, which I put up as well as I knew how;
            I have been for some time back engaged in painting and will probably continue at it, if I do not succeed in procureing a berth in the new bank which is about to be established in this city
             Day Davy will set out from here to morrow morn 
            Sir, your humble Servant Jos Dougherty
          
          
            N.B. If you should want me to do any thing for you here: I am as willing as usual If not more so.
            And I beg you not to think that It gives me any trouble to serve you now, more than it ever did.
          
        